DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
          2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

 3.	The supplemental response filed on March 11, 2022 have been considered.  Independent claims 1, 8, and 14 have been amended.  Dependent claims 3, and 16 have been canceled.  Claims 1-2, 4, 6-15, 17, and 19-20 are remaining.

Allowable Subject Matter

4.	Claims 1-2, 4, 6-15, 17, and 19-20 are allowed.

Examiner’s statement of reason of allowance

 5.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for validating configuration changes on a network device. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for validating configuration changes on a network device, in the manner and combinations recited in independent claims 1, 8, and 14, and having the uniquely distinct features of:
                      “generating a differential CLI set comprising the difference between the first set of CLI commands and the second set of CLI commands generated based on the configuration change JSON-formatted  object-based change request;  
                       verifying that the user is authorized to execute the CLI commands in the generated differential CLI set by forwarding the CLI commands of the generated differential set to an authorization server;”.
           Claims 2, 4, 6-7, 9-13, 15, 17, and 19-20 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Shafer et al. (U.S. 7,565,416 B1) disclose automatic application of implementation-specific configuration policies; Bevemyr (U.S. 2015/0092604 A1) discloses a method for reconfiguring a data network node; Reyna (U.S. 2004/0158621 A1) discloses CLI configuration dump command support generation; and Gupta et al. (U.S. 10,474,825 B1) disclose a method for configurable computer instance secure resets.  The cited prior art does not teach or suggest, alone or in combination, the uniquely distinct features of:
                      “generating a differential CLI set comprising the difference between the first set of CLI commands and the second set of CLI commands generated based on the configuration change JSON-formatted  object-based change request;  
                       verifying that the user is authorized to execute the CLI commands in the generated differential CLI set by forwarding the CLI commands of the generated differential set to an authorization server;”, in combination with the other claimed limitations.

Conclusion

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                           

/MICHAEL W CHAO/Primary Examiner, Art Unit 2492